Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/13/2022. 
Claims 1, 3-14, and 18-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 06/13/2022, has been entered. Claims 1, 3, 12-14,18, and 20 have been amended. Claims 2 and 15-17 has been cancelled.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1, 3-14, and 18-19 are directed to a process, and claim 20 is directed to a machine. Therefore, 1, 3-14, and 18-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 14, and 20 recite at least the following limitations that are believed to recite an abstract idea:
accessing biometric data of a user, wherein the biometric data is indicative of a current state of the user; 
accessing acquisition data of the user from a data repository, wherein the acquisition data corresponds to the current state of the user;
generating an alert using a method, the method to predicting an occurrence of an acquisition by users in a state based on (i) biometric data of said users, and (ii) acquisition data of said users, by: 
receiving a signal indicative of a biometric characteristic of the user; 
determining the biometric characteristic correlates to the user conducting future acquisitions during the current state by: 
comparing the biometric characteristic to a threshold that defines an influenced state of the user; and 
determining the biometric characteristic exceeds the threshold, such that the current state of the user includes the influenced state; and
 transmitting the alert to the user with guidance information to prevent the user from conducting the future acquisitions during the current state;
modifying the threshold by:
 detecting one or more acquisitions occurring during the influenced state; 
determining an acquisition value of one or more acquisitions occurring during the influenced state; and 
comparing the acquisition value to a predefined value.
The above limitations recite the concept of customer support and advice. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 14, and 20 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
A user device
A trained machine learning model
A processor and a memory storing processor-executable instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-11 and 18-19 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claim 12-13, these claims are similar to the independent claims except that they recite the further additional elements of a trained machine learning model. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
A user device
A trained machine learning model
A processor and a memory storing processor-executable instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski et al (US 20160063874 A1), hereinafter Czerwinski, in view of Clausen et al (US 20210334813 A1), hereinafter Clausen.

Regarding claim 1, Czerwinski teaches a computer-implemented method for providing acquisition guidance alerts, the method comprising: 
receiving a signal from a user device (“computing device”) indicative of a biometric characteristic of a user, wherein the biometric characteristic is detected by the user device (Czerwinski: “user mental/emotional State determination logic 202 obtains one or more signals associated with a user of a computing device. The signals may comprise … one or more of facial expressions of the user, Voice characteristics of the user, … activity level of the user, heart rate and heart rate variability of the user, electrodermal activity of the user, an ECG of the user, an EEG of the user, …, and a response provided by the user to at least one question concerning a mental or emotional state of the USC.” [0117]); 
determining the biometric characteristic defines a first state of the user (Czerwinski: “determines a mental or emotional state of the user based on the signal(s) obtained” [0118] – “user mental/emotional state determination logic 202 may be configured to determine if the user is inebriated.” [0128]);
 transmitting an alert to the user device with guidance information (“feedback”) on conducting future acquisitions during the first state (Czerwinski: “based on the determined mental or emotional state of the user, user content/activity feedback logic 204 provides feedback (e.g., visual, audio and/or haptic feedback) to the user” [0119] – “the activity to be conducted by the user via the computing device comprises … purchasing a good or service” [0203] – “user content/activity feedback logic 204 may be configured to …suggest or warn the user not to conduct certain activities in response to a determination that the user is inebriated. The activities may include for example, …purchasing items over the Internet, or the like.” [0128]); 
receiving acquisition data of the user when the user is in the first state; and adjusting to redefine the first state based on the acquisition data and biometric data received from the user device (Czerwinski: “user content/activity feedback logic 204 may be configured to monitor how a user behaves in response to receiving feedback about user-generated content and to consider the user's behavior in determining whether and how to provide feedback about Subsequently-generated items of user content. … if a user tends to ignore such feedback, then user content/activity feedback logic 204 can adaptively modify its behavior to provide less feedback or no feedback in the future. Furthermore, if a user displays a negative emotional reaction to receiving such feedback … or provides explicit input indicating that he or she does not want to receive such feedback (e.g., via an options interface or a dialog with digital personal assistant 130), then user content/activity feedback logic 204 can modify its behavior accordingly to provide less feedback or no feedback in the future.” [0107] – “determining how the user has responded to receiving the feedback, and automatically modifying how additional feedback will be presented to the user in the future based on the determined user response.” [0202] – It is understood that such a modification constitutes a change to defined state under which the feedback is provided, and that ignoring the feedback is indicative of proceeding with the purchasing.).
While Czerwinski teaches that a particular confidence threshold is utilized in determining the first state [0108], it does not specifically teach determining the biometric characteristic exceeds a predetermined threshold, wherein the predetermined threshold defines a first state of the user.
However, Clausen teaches a system for providing alerts based on a biometric state of a customer during a financial transaction (Clausen: Abstract), including determining the biometric characteristic exceeds a predetermined threshold, wherein the predetermined threshold defines a first state of the user (Clausen: “The calculation engine 136 of the financial institution computing system 120 may generate the health score based on the biometric data received. … generate the health score of a customer based on biometric data, such as the heart rate, blood pressure, breathing rate, or any other biometric” [0032] –“determine, via the connected device 110, the biometric state of the customer during the financial transaction based on the health score exceeding a predetermined thresh old of the base score .” [0034] – “an account alert is provided, via the connected device, to an associated recipient during the financial transaction in response to the health score exceeding the predetermined threshold of the base score.” [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Czerwinski would continue to teach determination of a first state of the user and adjusting the first state, except that now it would also teach the first state being defined by a predetermined threshold, according to the teachings of Clausen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to actively detect event risks in a financial transaction (Clausen: [0038]).

Regarding Claim 8¸Czerwinski/Clausen teach the computer-implemented method of claim 1, wherein the biometric characteristic includes a pulse rate, a galvanic skin response, a bodily temperature, a voice cadence, or a facial contour of the user; and wherein the first state of the user is indicative of an influenced state (Czerwinski: “Samples of a user's voice may be obtained (e.g., by microphone(s) 122 included within end user computing device 102) and analyzed to help determine the user's current mental or emotional state.” [0053] – “A camera included within end user computing device 102 may be used to analyze the color of the user's skin to determine blood flow for measuring the user's heart rate and/or heart rate variability. Such information may then be used to help determine the user's mental or emotional state” [0081] – “Example sensors 123 that may be included in end user computing device 102 may include but are not limited to a camera, an electrodermal activity sensor or Galvanic Skin Response (GSR) sensor, a heart rate sensor, an accelerometer,” [0039] – “A thermometer within end user computing device 102 may be used to determine things like the time of year, whether the user is inside or outside, and the like. Such information can be used to help determine the user's mental or emotional state.” [0073]).

Regarding Claim 9¸Czerwinski/Clausen teach the computer-implemented method of claim 1, wherein the guidance information transmitted to the user device comprises a message to refrain from conducting future acquisitions while the user is in the first state (Czerwinski: “based on the determined mental or emotional state of the user, user content/activity feedback logic 204 provides feedback (e.g., visual, audio and/or haptic feedback) to the user” [0119] – “the activity to be conducted by the user via the computing device comprises … purchasing a good or service” [0203] – “user content/activity feedback logic 204 may be configured to …suggest or warn the user not to conduct certain activities in response to a determination that the user is inebriated. The activities may include for example, …purchasing items over the Internet, or the like.” [0128] – It is understood that, if the activity is “purchasing a good,” that a warning not to conduct said activity would suggest the user not make a purchase.)

Regarding Claim 12¸Czerwinski/Clausen teach the computer-implemented method of claim 1, further comprising: using a machine learning model to define the predetermined threshold for a second signal received from the user device, the machine learning model trained to learn associations between signals indicative of a biometric characteristics of users and states of said users (Czerwinski: “machine learning may be used to determine which of a set of user signals is most useful for determining a user's mental or emotional state. For example, a test population may be provided with devices (e.g., devices similar to end user computing device 102) that are capable of collecting user signals, such as any or all of the user signals described above. The users in the test population may then use the devices over time while intermittently self-reporting their mental or emotional states. A machine learner may then take as training input the user signals and the self-reported mental or emotional states and correlate the data so as to determine which user signals are most determinative of a particular mood or mental or emotional state. The user signals that are identified as being determinative (or most determinative) of a particular mental or emotional state may then be included in a mental/emotional state determination algorithm” [0092] – “a machine learner may be included as part of digital personal assistant 130 or used in conjunction therewith and trained based on the activities of a particular user to customize the set of signals used for determining mental or emotional State for the particular user. In accordance with Such an embodiment, the user may start with a “default” or “general algorithm for determining mental or emotional state (which may be obtained by training a machine learner with data from a test population as noted above). Then, over time, user signals will be collected by the user's device as well as intermittent input concerning the user's own mental or emotional state.” [0093]).  

Regarding Claim 13¸Czerwinski/Clausen teach the computer-implemented method of claim 12, further including using the machine learning model to periodically update the predetermined threshold based on acquisition data of the user when the user is in the first state (Czerwinski: “a machine learner may be included as part of digital personal assistant 130 or used in conjunction therewith and trained based on the activities of a particular user to customize the set of signals used for determining mental or emotional State for the particular user. In accordance with Such an embodiment, the user may start with a “default” or “general algorithm for determining mental or emotional state (which may be obtained by training a machine learner with data from a test population as noted above). Then, over time, user signals will be collected by the user's device as well as intermittent input concerning the user's own mental or emotional state.” [0093] – “The users in the test population may then use the devices over time while intermittently self-reporting their mental or emotional states. A machine learner may then take as training input the user signals and the self-reported mental or emotional states and correlate the data so as to determine which user signals are most determinative of a particular mood or mental or emotional state.” [0092]).

Regarding Claims 14 and 19, the limitations of method claims 14 and 19 are closely parallel to the limitations of  method claims 12 and 8, and are rejected on the same basis.

Regarding Claim 20, the limitations of system claim 20 are closely parallel to the limitations of claim 1, with the additional limitations of a system for facilitating transmission of guidance alerts, comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform operations (Czerwinski: Claim 11), and are rejected on the same basis.

Claims 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski, in view of Clausen, and further in view of Sheldon (US 20120233050 A1), hereinafter Sheldon.

Regarding Claim 3, Czerwinski/Clausen teach the computer-implemented method of claim 1, but do not specifically teach that adjusting the predetermined threshold comprises: decreasing the predetermined threshold when the acquisition data indicates an occurrence of one or more acquisitions when the user is in the first state; and increasing the predetermined threshold when the acquisition data indicates zero occurrences of acquisitions when the user is in the first state.	
However, Sheldon teaches a system for managing user risk (Sheldon: Abstract), including decreasing the predetermined threshold when the acquisition data indicates an occurrence of one or more acquisitions when the user is in the first state; and increasing the predetermined threshold when the acquisition data indicates zero occurrences of acquisitions when the user is in the first state (Sheldon: “ the conditions related to buying power limits that may be automatically adjusted are the value of one or more automatically adjustable buying power boundaries that are equal to or less than the buying power limits.” [0016] – “buying power boundaries are variable limits, which may be adjusted up to or below the established buying power limits … the buying power boundaries may be updated and/or implemented in real-time or near real-time intervals.” [0018] – “may or may not automatically limit a user from placing an order that exceeds the calculated variable buying power.” [0079] – “examples of factors to be used in establishing or calculating appropriate buying power boundaries may include: … trader's trending performance and other activity (e.g., is the trader currently on a winning or losing streak and what is the magnitude of that streak, trade size, risk of the position(s) already held, percentage of recent trades that have been profitable); …, the trader's alertness, quality of breakfast, quality of sleep, physical and/or emotional stress, …as well as other physiological/mental/emotional factors which may be monitored automatically using a heart rate monitor or similar biometric device)” [0021] – “A trading system and/or method that automatically adjusts one or more conditions related to buying power corresponding to market conditions may prevent the trader from trading too heavily under the changed conditions.” [0030] – “ the calculated variable buying power may be applied in conjunction with a position adjusting mechanism to adjust positions or open orders held by the trader that fall outside of the presently implemented buying power limits” [0032]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Czerwinski/Clausen would continue to teach adjusting the predetermined threshold, except that now it would also teach decreasing the predetermined threshold when the acquisition data indicates an occurrence of one or more acquisitions when the user is in the first state; and increasing the predetermined threshold when the acquisition data indicates zero occurrences of acquisitions when the user is in the first state, according to the teachings of Sheldon. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for a user to appropriately manage their risk in transactions (Sheldon: [0014]).
	

Regarding Claim 4¸Czerwinski/Clausen/Sheldon teach the computer-implemented method of claim 3, wherein prior to decreasing the predetermined threshold, the method comprises: comparing an acquisition value of the one or more acquisitions, occurring while the user is in the first state, to a predefined value; and decreasing the predetermined threshold when the acquisition value of at least one of the one or more acquisitions exceeds the predefined value (Sheldon: “restricting the trader from placing orders that exceed the buying power boundaries.” [0028] – “The change in the buying power limit may be an automatic adjustment of the value of the buying power limits. Alternatively, the change in the buying power limit may be a manual adjustment of the value of the buying power limits. In certain embodiments, presently held positions that exceed the changed buying power limits are automatically liquidated, presently open orders that exceed the changed buying power limits are automatically cancelled,” [0036] – It is recognized that the held positions/open orders constitute previous acquisitions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Czerwinski/Clausen/Sheldon for the reasons identified above with respect to claim 3. 


Regarding Claim 5¸Czerwinski/Clausen/Sheldon teach the computer-implemented method of claim 4, further comprising: disregarding the one or more acquisitions, occurring while the user is in the first state, when the acquisition value does not exceed the predefined value (Sheldon: “restricting the trader from placing orders that exceed the buying power boundaries.” [0028] – “The change in the buying power limit may be an automatic adjustment of the value of the buying power limits. Alternatively, the change in the buying power limit may be a manual adjustment of the value of the buying power limits. In certain embodiments, presently held positions that exceed the changed buying power limits are automatically liquidated, presently open orders that exceed the changed buying power limits are automatically cancelled,” [0036] – It is recognized that those purchases not outside the threshold/boundary are not affected/considered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Czerwinski/Clausen/Sheldon for the reasons identified above with respect to claim 3. 

Regarding Claim 6¸Czerwinski/Clausen/Sheldon teach the computer-implemented method of claim 4, further comprising: increasing the predetermined threshold when the acquisition value of each of the one or more acquisitions, occurring while the user is in the first state, does not exceed the predefined value (Sheldon: “if a tradable instrument that the trader is trading makes a new intraday high on high volume, that the trader's buying power should be reduced automatically on the short side and expanded automatically on the long side.” [0106] – “dynamically expanding a trader's buying power when the trader is most likely to realize a profit and contracting the trader's buying power when the trader is most likely to realize a loss.” [0083] – “examples of factors to be used in establishing or calculating appropriate buying power boundaries may include: … trader's trending performance and other activity (e.g., is the trader currently on a winning or losing streak and what is the magnitude of that streak, trade size, risk of the position(s) already held, percentage of recent trades that have been profitable); …, the trader's alertness, quality of breakfast, quality of sleep, physical and/or emotional stress, …as well as other physiological/mental/emotional factors which may be monitored automatically using a heart rate monitor or similar biometric device)” [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Czerwinski/Clausen/Sheldon for the reasons identified above with respect to claim 3. 

Regarding Claim 18, the limitations of claim 18 are closely parallel to the limitations of claim 3, and are rejected on the same basis.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski, in view of Clausen, and further in view of Greene et al (US 10963971 B1), hereinafter Greene.

Regarding Claim 7¸Czerwinski/Clausen teach the computer-implemented method of claim 1, further comprising: detecting an occurrence of an acquisition by the user; and transmitting the alert to the user device with the guidance information (Czerwinski: “based on the determined mental or emotional state of the user, user content/activity feedback logic 204 provides feedback (e.g., visual, audio and/or haptic feedback) to the user” [0119] – “the activity to be conducted by the user via the computing device comprises … purchasing a good or service” [0203] – “user content/activity feedback logic 204 may be configured to …suggest or warn the user not to conduct certain activities in response to a determination that the user is inebriated. The activities may include for example, …purchasing items over the Internet, or the like.” [0128]); 
but do not specifically teach the alert further comprising an inquiry message, wherein completion of the acquisition is suspended until an input responsive to the inquiry message is received from the user device. 
However, Greene teaches an overspending alert system based on user activity (Greene: Abstract), including that the alert further comprising an inquiry message, wherein completion of the acquisition is suspended until an input responsive to the inquiry message is received from the user device (Greene: “the interface 400 includes an alert message 402, an account hold window 404, and a budgeting window 408. The alert message 402 informs the user that an overspending trigger has been detected. While the alert message 402 is generic, it should be understood that in various other embodiments the alert message 402 may be more specifically tailored to the detected user circumstances. For example, the alert message 402 references the particular overspending trigger (e.g., location, other user, emotional state, activity level, and the like) that lead to the transmission of the alert. The account hold window 404 is configured to receive a user preference to put a temporary hold on the account.” Col. 21, lines 29-41)

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Czerwinski/Clausen would continue to teach detecting an occurrence of an acquisition by the user; and transmitting the alert to the user device with the guidance information, except that now it would also teach that the alert further comprising an inquiry message, wherein completion of the acquisition is suspended until an input responsive to the inquiry message is received from the user device, according to the teachings of Greene. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to take into account budgetary constraints (Greene: Col. 1, lines 10-15).

Regarding Claim 10¸Czerwinski/Clausen teach the computer-implemented method of claim 1, but do not specifically teach that the guidance information transmitted to the user device comprises prior acquisition metrics when the user was in the first state. 
However, Greene teaches an overspending alert system based on user activity (Greene: Abstract), including that the guidance information transmitted to the user device comprises prior acquisition metrics when the user was in the first state (Greene: “The alert circuit 142 is configured to generate an overspending alert to transmit to the user computing device 112 over the network 160 responsive to the trigger monitoring circuit 140 detecting the occurrence of a user spending trigger… the alert message may read like “you are entering [location], you have a history of overspending here.” Col. 13, lines 53-67).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Czerwinski/Clausen would continue to teach the guidance information being transmitted to the user device, except that now it would also teach that the guidance information transmitted to the user device comprises prior acquisition metrics when the user was in the first state, according to the teachings of Greene. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to take into account budgetary constraints (Greene: Col. 1, lines 10-15).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Czerwinski, in view of Clausen, and further in view of Ross (US 20120030081 A1), hereinafter Ross.

Regarding Claim 11¸Czerwinski/Clausen teach the computer-implemented method of claim 1, but do not specifically teach that the guidance information transmitted to the user device comprises an interactive exercise configured to transition the user from the first state to a second state that is different than the first state.
However, Ross teaches a system for a financial activity assistance system (Ross: Abstract), including that the guidance information transmitted to the user device comprises an interactive exercise configured to transition the user from the first state to a second state that is different than the first state (Ross: “assist the customer to modify his or her behavior during a financial activity based at least in part on the stored customer defined settings and the physiological activity of the customer. In some embodiments, for example, step 130 includes using the physiological activity data as well as global positioning data to assess the vulnerability of the customer, such as, to a predetermined undesired financial behavior. The assisting is performed, for example, during a financial activity, such as immediately before, during or immediately after a transaction, by a current financial activity assistance system 570 of the behavior modification system” [0076] – “the system 502 can assist the customer by reminding the customer of the potential vulnerability. Then, if the customer does act on the Vulnerability, the system can store a record of the action (see step 450 discussed below) so that the customer can later evaluate his or her performance. Furthermore, as discussed with regard to step 320 (discussed below), the system 502 can provide incentives or rewards (such as approval or permission for making a purchase) for assisting the customer to improve their financial behavior.” [0079] – “various alerting mechanisms can be used to alert the customer to Vulnerability, and as discussed herein, various rewards, games and the like can be used to deter the customer during a time of vulnerability. In some embodiments, discussed herein, the alert is sent to one or more friends or family of the customer in the event of a predetermined level of vulnerability so that those people can provide the customer with increased accountability for financial behavior.” [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Czerwinski/Clausen would continue to teach transmitting guidance information, except that now it would also teach that the guidance information transmitted to the user device comprises an interactive exercise configured to transition the user from the first state to a second state that is different than the first state, according to the teachings of Ross. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved tool for assisting a customer to identify an excited physiological state during a financial activity (Ross: [0002]).



Response to Arguments
	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.

Claim Rejection – 35 USC §101
 	Applicant argues that the claims do not fall within one of the enumerated groupings of abstract ideas and are therefore eligible under Step 2A, Prong 1, specifically arguing that “the claims do not recite the performance of a commercial interaction, nor does the alert provided to the user constitute the management of behavior or relationships between people.”
	Examiner respectfully disagrees. With reference to the rejection above, the claims recite limitations which, except for the recitation of computer-related additional elements at a high level of generality, fall within Certain Methods of Organizing Human Activity. Except for this high-level recitation of generic computing elements, the claims recite steps that are integrated into the abstract idea falling under commercial interactions or managing personal behavior, amounting to the support/advising of a consumer. In particular, the recited steps amount to following rules or instructions for the determining appropriate advice for a consumer based on user condition and feedback.

Claim Rejection – 35 USC §103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180240108 A1 teaches a system that uses user contextual data to assess potential user purchases and implement flexible spending rules therefor based on assessed and adjusted thresholds.
US 20190122295 A1 teaches a method for recommendations based on emotional intelligence, including advising on the impulsiveness of potential transactions based on a baseline of biometric characteristics to the user’s current state.
US 20140122335 A1 discusses purchase authorization based on physiological conditions of the customer, including means to override an initial hold on authorization.
WO 2020016861 A1 discusses real-time determination of psychological factors for making shopping suggestions to a user, including techniques for learning a user’s states based on collected data over time.
Reference U (NPL -see attached) discusses an app to dissuade users from making purchases when certain criteria are met.
Reference V (NPL – see attached) discusses an app to prevent users from making purchases when certain biometric thresholds are exceeded.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684